Exhibit 10.27

CHANGE OF CONTROL AGREEMENT

Parties:                SurModics, Inc.    (“Company”)    9924 West 74th Street 
  Eden Prairie, MN 55344-3523       Paul A. Lopez      (“Executive”)      1125½
W. Balboa Boulevard     Newport Beach, CA 92661        Date:  November 15, 2006 
 


RECITALS:

     1. Executive has been employed by the Company since July 5, 2005, and
currently serves as the Vice President and President, Ophthalmology Division, of
the Company, and Executive has extensive knowledge and experience relating to
the Company’s business.

     2. The parties recognize that a “Change of Control” may materially change
or diminish Executive’s responsibilities and substantially frustrate Executive’s
commitment to the Company.

     3. The parties further recognize that it is in the best interests of the
Company and its stockholders to provide certain benefits payable upon a “Change
of Control Termination” to encourage Executive to continue in his position in
the event of a Change of Control, although no such Change of Control is now
contemplated or foreseen.

     4. The parties further desire to provide certain benefits payable upon a
termination of Executive’s employment following a Change of Control.

AGREEMENTS:

     1. Term of Agreement. Except as otherwise provided herein, this Agreement
shall commence on the date executed by the parties and shall continue in effect
until the third anniversary of the date set forth above; provided, however, that
if a Change of Control of the Company shall occur during the term of this
Agreement, this Agreement shall continue in effect for a period of twelve (12)
months beyond the date of such Change of Control. If, prior to the earlier of
the third anniversary of this Agreement or a Change of Control, Executive’s
employment with the Company terminates for any reason or no reason, or if
Executive no longer serves as an executive officer of the Company, this
Agreement shall immediately terminate, and Executive shall not be entitled to
any of the compensation and benefits described in this Agreement. Any rights and
obligations accruing before the termination or expiration of this Agreement
shall survive to the extent necessary to enforce such rights and obligations.

     2. “Change of Control.” For purposes of this Agreement, “Change of Control”
shall mean any one or more of the following events occurring after the date of
this Agreement:

            (a)       The purchase or other acquisition by any one person, or
more than one person acting as a group, of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
combined value or total combined voting power of all classes of stock issued by
the Company; provided, however, that if any one person or more than one person
acting as a group is considered to own more than 50% of the total combined value
or total combined voting power of such stock, the acquisition of additional
stock by the same person or persons shall not be considered a Change of Control;


--------------------------------------------------------------------------------


            (b)       A merger or consolidation to which the Company is a party
if the individuals and entities who were shareholders of the Company immediately
prior to the effective date of such merger or consolidation have, immediately
following the effective date of such merger or consolidation, beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of less than fifty percent (50%) of the total combined voting power of all
classes of securities issued by the surviving entity for the election of
directors of the surviving corporation;   (c) Any one person, or more than one
person acting as a group, acquires or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons, direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of stock of the Company constituting
thirty-five percent (35%) or more of the total combined voting power of all
classes of stock issued by the Company;   (d) The purchase or other acquisition
by any one person, or more than one person acting as a group, of substantially
all of the total gross value of the assets of the Company during the
twelve-month period ending on the date of the most recent purchase or other
acquisition by such person or persons. For purposes of this Section 2(d), “gross
value” means the value of the assets of the Company or the value of the assets
being disposed of, as the case may be, determined without regard to any
liabilities associated with such assets;   (e) A change in the composition of
the Board of the Company at any time during any consecutive twelve (12) month
period such that the “Continuity Directors” cease for any reason to constitute
at least a fifty percent (50%) majority of the Board. For purposes of this
event, “Continuity Directors” means those members of the Board who either:   (1)
      were directors at the beginning of such consecutive twelve (12) month
period; or   (2) were elected by, or on the nomination or recommendation of, at
least a two-thirds (2/3) majority of the then-existing Board of Directors.  

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with the Internal Revenue Code of 1986, as amended
(the “Code”), Section 409A and the regulations, notices and other guidance of
general applicability issued thereunder.


     3. “Change of Control Termination.” For purposes of this Agreement, “Change
of Control Termination” shall mean any of the following events occurring upon or
within twelve (12) months after a Change of Control:

            (a)       The termination of Executive’s employment by the Company
for any reason, with or without cause, except for termination resulting from
conduct by Executive constituting (i) a felony involving moral turpitude under
either federal law or the law of the state of the Company’s incorporation, or
(ii) Executive’s willful failure to fulfill his employment duties with the
Company; provided, however, that for purposes of this clause (ii), an act or
failure to act by Executive shall not be “willful” unless it is done, or omitted
to be done, in bad faith and without any reasonable belief that Executive’s
action or omission was in the best interests of the Company; or   (b) The
termination of employment with the Company by Executive for “Good Reason.” Such
termination shall be accomplished by, and effective upon, Executive giving
written notice to the Company of his decision to terminate. “Good Reason” shall
mean a good faith determination by Executive, in Executive’s sole and absolute
judgment, that any one or more of the following events has occurred, at any time
during the term of this Agreement or after a Change of Control; provided,
however, that such event shall not constitute Good Reason if Executive has
expressly consented to such event in writing or if Executive fails to provide
written notice of his decision to terminate within ninety (90) days of the
occurrence of such event:   (1)       A change in Executive’s reporting
responsibilities, titles or offices, or any removal of Executive from or any
failure to re-elect Executive to any of such positions, which has the effect of
diminishing Executive’s responsibility or authority;


--------------------------------------------------------------------------------


                        (2)       A reduction by the Company in Executive’s base
salary (as increased from time to time);   (3) A requirement imposed by the
Company on Executive that results in Executive being based at a location that is
outside of a twenty-five (25) radius mile of Executive’s prior job location;  
(4) Without the adoption of a replacement plan, program or arrangement that
provides benefits to Executive that are equal to or greater than those benefits
that are discontinued or adversely affected:   (A)       The failure by the
Company to continue in effect, within its maximum stated term, any pension,
bonus, incentive, stock ownership, stock purchase, stock option, life insurance,
health, accident, disability, or any other employee compensation or benefit
plan, program or arrangement, in which Executive is or has been participating;
or   (B) The taking of any action by the Company that would adversely affect
Executive’s participation or materially reduce Executive’s benefits under any of
such plans, programs or arrangements;   (5) Any action by the Company that would
materially adversely affect the physical conditions in or under which Executive
performs his employment duties; or   (6) Any material breach by the Company of
any employment agreement between Executive and the Company or its subsidiary.  

Termination for “Good Reason” shall not include Executive’s death or a
termination for any reason other than one of the events specified in clauses (1)
through (6) above.


      4. Compensation and Benefits. Subject to the limitations contained in this
Agreement, upon a Change of Control Termination, Executive shall be entitled to
all of the following compensation and benefits:

            (a)       Within five (5) business days after a Change of Control
Termination, the Company shall pay to Executive:     (1)       All salary and
other compensation earned by Executive through the date of the Change of Control
Termination at the rate in effect immediately prior to such Termination;     (2)
All other amounts to which Executive may be entitled to receive under any
compensation plan maintained by the Company, subject to any distribution
requirements contained in such compensation plans; and     (3) A severance
payment equal to one (1) times the average annual cash compensation paid to
Executive by the Company (or any predecessor entity or related entity) and
includible in Executive’s gross income for federal income tax purposes during
the Executive’s three most recent taxable years in effect immediately prior to
such Termination. For purposes of this paragraph, “annual cash compensation”
shall mean the Executive’s annual base salary and cash bonuses. Further, for
purposes of this paragraph, “predecessor entity” and “related entity” shall have
the meaning set forth in Section 280G of the Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder;   (b) The Company shall continue
to provide Executive with coverage under life, health, dental or disability
benefit plans at a level comparable to the benefits which Executive was
receiving or entitled to receive immediately prior to the Termination or, if
greater, at a level comparable to the benefits which Executive was receiving
immediately prior to the event which constituted Good Reason. Such coverage
shall continue for eighteen (18) months following such Change of Control
Termination or, if earlier, until Executive is eligible to be covered for such
benefits through his employment with another employer. The Company may, in its
sole discretion, provide such coverage through the purchase of individual
insurance contracts for Executive;


--------------------------------------------------------------------------------


            (c)       All outstanding Options or Stock Appreciation Rights shall
become immediately exercisable, and the risks of forfeiture on any outstanding
Restricted Stock Awards or Restricted Stock Unit Awards shall immediately lapse.
For purposes of this Agreement, “Option,” “Stock Appreciation Rights,”
“Restricted Stock Awards” and “Restricted Stock Unit Awards” shall have the
meaning set forth in the SurModics, Inc. 2003 Equity Incentive Plan, or any
successor plan; and   (d) A percentage of the shares or units subject to all
outstanding Performance Awards shall become immediately vested and payable. Such
percentage shall be equal to Executive’s average percentage achievement under
all Performance Awards granted to Executive and for which the Performance Period
ended in each of the three calendar years immediately prior to such Change of
Control Termination; provided, however, that if Executive was not granted
Performance Awards with Performance Periods ending during such entire three-year
period, the percentage that shall become immediately vested and payable shall be
equal to Executive’s average percentage achievement under all Performance Awards
granted to Executive and for which the Performance Period ended in each of the
two calendar years immediately prior to such Change of Control Termination; and
provided, further, that if Executive was not granted Performance Awards with
Performance Periods ending during such entire two-year period, the percentage
that shall become immediately vested and payable shall equal fifty percent
(50%). For purposes of this Agreement, “Performance Awards” and “Performance
Period” shall have the meaning set forth in the SurModics, Inc. 2003 Equity
Incentive Plan, or any successor plan.  

Notwithstanding the foregoing, if any of the payments described in Section 4
above are subject to the requirements of Code Section 409A and the Company
determines that Executive is a “specified employee” as defined in Code Section
409A as of the date of the Change of Control Termination, such payments shall
not be paid or commence earlier than the date that is six months after the
Change of Control Termination, but shall be paid or commence during the calendar
year following the year in which the Change of Control Termination occurs and
within 30 days of the earliest possible date permitted under Code Section 409A.
Further, in no event shall the benefits described in Section 4(b) extend beyond
December 31st of the second calendar year following the calendar year in which
the Change of Control Termination occurs.

     5. Limitation on Change of Control Payments. This Section 5 applies only in
the event the Company determines that this Agreement is subject to the
limitations of Section 280G of the Code, or any successor provision, and the
regulations issued thereunder. In the event any Change of Control Benefit, as
defined below, payable to Executive would constitute an “excess parachute
payment” as defined in Code Section 280G, Executive shall receive a “tax
gross-up” payment sufficient to pay the initial excise tax applicable to such
excess parachute payment (but excluding the income and excise taxes, if any,
applicable to the tax gross-up payment). Such additional cash payment shall be
made within sixty (60) days following the effective date of the Change of
Control. For purposes of this Section 5, a “Change of Control Benefit” shall
mean any payment, benefit or transfer of property in the nature of compensation
paid to or for the benefit of Executive under any arrangement which is
considered contingent on a Change of Control for purposes of Code Section 280G,
including, without limitation, any and all of the Company’s salary, bonus,
incentive, restricted stock, stock option, equity-based compensation or benefit
plans, programs or other arrangements, and shall include benefits payable under
this Agreement.

     6. Withholding Taxes. The Company shall be entitled to deduct from all
payments or benefits provided for under this Agreement any federal, state or
local income and employment-related taxes required by law to be withheld with
respect to such payments or benefits.

     7. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be enforceable by Executive, his heirs and the personal representative of
his estate, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns. The Company will require the transferee of any
sale of all or substantially all of the business and assets of the Company or
the survivor of any merger, consolidation or other transaction expressly to
agree to honor this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such event had taken
place. Failure of the Company to obtain such agreement before the effective date
of such event shall be a breach of this Agreement and shall entitle Executive to
the benefits provided in Sections 4 and 5 as if Executive had terminated
employment for Good Reason following a Change in Control.

--------------------------------------------------------------------------------

     8. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt. All notices to the Company shall be
directed to the attention of the Board of Directors of the Company.

     9. Captions. The headings or captions set forth in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

     10. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.

     11. Construction. Wherever possible, each term and provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law. If any term or provision of this Agreement is invalid or
unenforceable under applicable law, (a) the remaining terms and provisions shall
be unimpaired, and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the unenforceable term or
provision.

     12. Amendment; Waivers. This Agreement may not be modified, amended, waived
or discharged in any manner except by an instrument in writing signed by both
parties hereto. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement. Notwithstanding anything in this
Agreement to the contrary, the Company expressly reserves the right to amend
this Agreement without Executive’s consent to the extent necessary or desirable
to comply with Code Section 409A, and the regulations, notices and other
guidance of general applicability issued thereunder.

     13. Entire Agreement. This Agreement sets forth Executive’s sole and
exclusive remedy with respect to severance benefits payable to Executive upon a
Change of Control Termination, and supersedes all prior or contemporaneous
negotiations, commitments, agreements (written or oral) and writings between the
Company and Executive with respect to the subject matter hereof, including but
not limited to any negotiations, commitments, agreements or writings relating to
any severance benefits payable to Executive, and constitutes the entire
agreement and understanding between the parties hereto. All such other
negotiations, commitments, agreements and writings will have no further force or
effect, and the parties to any such other negotiation, commitment, agreement or
writing will have no further rights or obligations thereunder. For the sake of
clarity, in the event Executive’s employment with the company is terminated
without cause, and such termination is not a Change of Control Termination,
Executive shall be entitled to those severance benefits set forth in Executive’s
Employment Agreement dated May 3, 2005, as amended by the Addendum dated June 1,
2005.

     14. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

     15. Arbitration. Any dispute arising out of or relating to this Agreement
or the alleged breach of it, or the making of this Agreement, including claims
of fraud in the inducement, shall be discussed between the disputing parties in
a good faith effort to arrive at a mutual settlement of any such controversy.
If, notwithstanding, such dispute cannot be resolved, such dispute shall be
settled by binding arbitration. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least 10 years. If the
parties cannot agree on an arbitrator within 20 days, any party may request that
the chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement. Limited civil discovery shall be permitted for the production of
documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. Unless otherwise ordered by the
arbitrator, the parties shall share equally in the payment of the fees and
expenses of the arbitrator. The arbitrator may award to the prevailing party, if
any, as determined by the arbitrator,

--------------------------------------------------------------------------------

all of the prevailing party’s costs and fees, including the arbitrator’s fees,
and expenses, and the prevailing party’s travel expenses, out-of-pocket expenses
and reasonable attorneys’ fees. Unless otherwise agreed by the parties, the
place of any arbitration proceedings shall be Hennepin County, Minnesota.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

  SURMODICS, INC.     By:       /s/ Bruce J Barclay   Its President and CEO  
/s/ Paul A. Lopez Executive


--------------------------------------------------------------------------------